      Case: 3:21-cv-00064-MPM-DAS Doc #: 7 Filed: 05/19/21 1 of 2 PageID #: 66




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

DEVIN LADARIOUS ARRINGTON                                                                   PETITIONER

v.                                                                        No. 3:21-CV-00064-MPM-DAS

MDOC                                                                                   RESPONDENT(S)



                         ORDER GRANTING PETITIONER’S MOTION
                          TO PROCEED IN FORMA PAUPERIS AND
                             DIRECTING STATE TO RESPOND

        Devin LaDarious Arrington has filed a petition for a writ of habeas corpus under 28 U.S.C. §

        2254 and seeks to proceed in forma pauperis. It is ORDERED:

        1. That the petitioner’s application for leave to proceed in forma pauperis is GRANTED.

        2. No later than August 2, 2021, the respondent, through Lynn Fitch, the Attorney General

of the State of Mississippi, must file an answer to this petition, along with full transcripts of all

proceedings in the state courts of Mississippi arising from the charge of one count of an alleged arm

robbery against petitioner in the Circuit Court of Desoto County, Mississippi (to the extent such

transcripts are relevant to the State’s response).

        3. Within 14 days of service upon him of a copy of respondent’s answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

        4. The clerk of this court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings, upon

Lynn Fitch, Attorney General of the State of Mississippi, or her lawful successor, to Assistant

Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the

completed acknowledgment of service of process form upon receipt.
      Case: 3:21-cv-00064-MPM-DAS Doc #: 7 Filed: 05/19/21 2 of 2 PageID #: 67




        Petitioner is warned that failure to keep this court informed of his current address could also

lead to dismissal of his lawsuit.

        SO ORDERED, this, the 19th day of May, 2021.



                                                /s/ David A. Sanders
                                                UNITED STATES MAGISTRATE JUDGE
